Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1.  Applicant's election with traverse of Group I and species (SEQ ID NO: 2 encoded by SEQ ID NO: 1) in the reply filed on 6/10/2022 is acknowledged.  
The traversal is on the ground(s) that: there will be no additional burden to search for all the groups.
This is not found persuasive because: the Restriction standard for 371 National Stage applications is not a search burden standard, rather a lack of unity standard; further, as indicated in the Restriction Action issued 4/14/2022, the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the common technical feature is vitellogenin-3 as taught by Anchel et al. (US20180355020; previously cited); further, the species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 as they do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the species lack a special technical feature since each product (antigen; mutations; egg; bird) possesses patentably distinct functions, distinct structures, and distinct physical, chemical and functional properties requiring separate searches of the prior art; (SEQ ID NO:) sequences encoding different proteins are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to constitute independent and distinct inventions within the meaning of 35 U.S.C. § 121. Absent evidence to the contrary, each such nucleotide sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. § 121 and 37 CFR 1.141 et seq. (MPEP § 803.04); (method of mutation) in the instant case, the different methods of mutation use patentably distinct steps, products and have patentably distinct effects.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 4, 8-10, 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/10/2022.
Claims 1, 3, 5-7, 11 are under consideration.

Priority
2. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
It is noted that no certified translation has appeared to have been submitted for Japan application JP2016-111308. Thus, until foreign priority is perfected, for the purposes of applying prior art the date is considered to be 6/2/2017.

Information Disclosure Statement
3. The information disclosure statements (IDS) were submitted on 5/30/2019; 10/21/2019; 6/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4. The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 3, 31. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
5. Claims 1, 3, 5, 7, 11 are objected to because of the following informalities:  
As to claims 1, 3, 5, 7, 11, the recitation to “(3)” should be deleted.
Further, for improved format, recitations to “(a)”, “(b)” etc. instead of (1A-a) and (1A-b) are sufficient as the colon in line 2 indicates a subset or subrecitation of (1A).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 7 as submitted 6/10/2022.
As to claim 7, the claim recites “an egg, a processed product of an egg, or a bird which lays or has hatched from the egg in which an antigen is eliminated or reduced”. In view of the instant claim language, it is not clear if antigen is eliminated or reduced in the egg or processed product or not. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1, 3, 5, 6, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
See claims 1, 3, 5, 6, 11 as submitted 6/10/2022.
In view of the 2019 PEG (“The 2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG) found at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf ), based upon an analysis with respect to the claims as a whole, claims 1, 3, 5, 6, 11 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (these claims are interpreted in light of the most recent Guidelines (See “Subject Matter Eligibility” found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility  ; as well as Subject Matter Eligibility Examples: Life Sciences at https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-ex.pdf ) 
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Test for Products and Processes and the Steps cited below (See flowchart at pages 10-11 at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf ), the claims are directed to an ineligible product as further detailed below.
In this case, claims 1, 3, 5, 6, 11 recite, read on, or are directed to a composition of matter (Step 1) and recite natural phenomenon(s) (in this case, protein comprising C-terminal portion of Vitellogenin-3 or a variant thereof) that is directed to a judicial exception (in this case, a natural phenomenon)(Step 2A).
Claim 1 recites a kit for diagnosing an egg allergy, the kit comprising, as an antigen, at least one protein defined in any one of the following (1) to (3): (1A) a protein comprising a C-terminal portion of Vitellogenin-3 or a variant thereof, (1) which is defined below in any of (1A-a) to (1A-e) which is an antigen for the egg allergy: (1A-a) a protein comprising an amino acid sequence with of conservative substitution of one or several amino acids in SEQ ID NO: 2; (1A-b) a protein comprising an amino acid sequence having at least 70% identity to the amino acid sequence of SEQ ID NO: 2; (1A-c) a protein comprising an amino acid sequence encoded by a nucleotide sequence with conservative substitution of one or several nucleotides in SEQ ID NO: 1; (1A-d) a protein comprising an amino acid sequence encoded by a nucleotide sequence having at least 70% identity to the nucleotide sequence of SEQ ID NO: 1; or (1A-e) a protein comprising an amino acid sequence encoded by a nucleic acid that hybridizes under stringent conditions with a nucleic acid having a nucleotide sequence complementary to the nucleotide sequence of SEQ ID NO: 1; or (1B) a protein comprising at least one amino acid sequence selected from the group consisting of SEQ ID NOs: 2-11. Such a recitation reads on protein comprising a C-terminal portion of Vitellogenin-3, which also reads on full length Vitellogenin-3, including 100% identity to SEQ ID NO: 2 as well as protein encoded by nucleotide sequence having 100% identity to SEQ ID NO: 1. Claims 3, 5, 6, 11 read on composition comprising said antigen.
The instant specification teaches wherein: “The term "antigen" refers in its broad sense to … a protein contained in a food or a food material to which a specific IgE antibody binds (also referred to as the following, an allergenic component)[0003]; As referred to herein, the "protein" refers to a molecule having a structure in which naturally occurring amino acids are joined together by peptide bond [0108]; Proteins contained in egg were analyzed by the aforementioned technique to identify causative antigens of an allergy to egg. To be specific, raw chicken eggs were separated into egg yolk and egg white and the egg proteins contained in each of them were subjected to two-dimensional electrophoresis [0110]. Thus, the specification teaches analysis of proteins or antigens or allergens from raw chicken eggs, which read on naturally occurring protein (See also Silva et al. below teaching vitellogenin protein with 100% identity to instant SEQ ID NO: 2, wherein said protein reads on naturally occurring chicken vitellogenin). As to a variant reading on a protein comprising conservative substitution of one or several amino acids in SEQ ID NO: 2, protein encoded by nucleotide sequence with conservative substitutions of one or several nucleotides in SEQ ID NO: 1, such a variant also reads on portion or fragment of chicken vitellogenin protein (See Furusawa et al. cited below).
Thus, the claimed product of protein comprising C-terminal portion of Vitellogenin-3 or a variant thereof is not markedly different from its naturally occurring counterpart (See Nature-Based Products, Example 4 (“Purified Proteins”) at https://www.uspto.gov/sites/default/files/documents/mdc_examples_nature-based_products.pdf  ; see also Subject Matter Eligibility Examples: Life Sciences, 28. Vaccines, Claim 3).  Claims 1, 3, 5, 6, 11 read on naturally occurring protein and does not show a difference in characteristics between the claimed protein and naturally occurring protein. Thus the claims also read upon naturally occurring protein, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
Thus the claimed product of protein is not markedly different from its naturally occurring counterpart (see Part I. A.3 of the Interim Eligibility Guidance, Example 2, p. 29). Thus the claims 1, 3, 5, 6, 11 also read upon naturally occurring protein, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
The claims thus recite a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart, or is directed to a “product of nature” exception.
Further as to Step 2A in view of the 2019 PEG, in view of Prong 1 of Revised Step 2A, the claims recite a natural phenomenon. 
As to Prong 2 of Step 2A, the instant claims do not recite additional elements that integrate the judicial exception (natural phenomenon according to MPEP 2106.04(b)) into a practical application. “Integration into a practical application’ requires an additional element(s) or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception (See for example, Slide 18 of 2019 PEG training at http://ptoweb.uspto.gov/patents/exTrain/101.html ) 
Further, in view of Step 2B and the “No” pathway, the claims do not recite additional elements that amount to significantly more than the judicial exception. 
Therefore, claims 1, 3, 5, 6, 11 do not recite eligible subject matter under 35 U.S.C.101 in view of the Subject Matter Eligibility Test for Products and Processes, and the claimed invention is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claim(s) 1, 3, 5-7, 11 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Furusawa et al. (JP2006115761A)(See PTO-892: Notice of References Cited)(See also the EPO English translation of JP2006115761A)(See PTO-892: Notice of References Cited).
See claims 1, 3, 5-7, 11 as submitted 6/10/2022.
This rejection applies to claim (1A-a) a protein comprising an amino acid sequence with conservative substitution of one or several amino acids in SEQ ID NO: 2; (1A-c) a protein comprising an amino acid sequence encoded by a nucleotide sequence with conservative substitution of one or several nucleotides in SEQ ID NO: 1; (1A-e) a protein comprising an amino acid sequence encoded by a nucleic acid that hybridizes under stringent conditions with a nucleic acid having a nucleotide sequence complementary to the nucleotide sequence of SEQ ID NO: 1.
Furusawa et al. teaches: chicken vitellogenin protein SEQ ID NO: 1 comprising protein that has 62.3% identity with SEQ ID NO: 2; comprising 51 conservative substitutions ([0017](See Result 11 of STIC Sequence Search Result 20220615_095921_us-16-305-470.2.align200.rag in SCORE)(as recited in 1A-a). Such a protein reads on variant of C-terminal portion of Vitellogenin-3 as well as fragment or “a” protein comprising “an amino acid sequence with conservative substitution of one or several amino acids in SEQ ID NO: 2”, wherein “an amino acid sequence” reads on for example fragment from positions 1-10 of SEQ ID NO: 1 of Furusawa et al. comprising 3 conservative substitutions. Further, it is noted that Furusawa et al. teaches nucleotide sequence of chicken vitellogenin gene ([0054] of translation]). Since Furusawa et al. teaches nucleotide sequence encoding SEQ ID NO: 1, and wherein amino acid sequence reads on fragments of protein comprising said substitutions, Furusawa et al. also teaches “a protein comprising an amino acid sequence encoded by a nucleotide sequence with conservative substitution of one or several nucleotides in SEQ ID NO: 1” (as recited in 1A-c). Furusawa et al. also teaches fusion of foreign protein and vitellogenin protein [0011]; protein production in pharmaceutical industry [0133](as recited in claims 5, 6).
As to (1A-e) a protein comprising an amino acid sequence encoded by a nucleic acid that hybridizes under stringent conditions with a nucleic acid having a nucleotide sequence complementary to the nucleotide sequence of SEQ ID NO: 1, as Furusawa et al. teaches encoded protein from nucleic acid, such a teaching is considered to also correlate to  “a” or “any” nucleic acid that hybridizes with sequence complementary the nucleotide sequence of SEQ ID NO: 1 (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS; "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) ... II. ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A PRIOR ART REJECTION IS MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN NONOBVIOUS DIFFERENCE: "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)).
As to claims 1, 3, 6, such recitations of “for diagnosing an egg allergy” and “intended for the treatment of an egg allergy” are interpreted merely as a statement of intended use (See MPEP 2111.02: During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)). Furusawa et al. teaches the structure which is capable of performing the intended use as recited in the claims.
As to claim 7, Furusawa et al. teaches using chickens to produce protein using viral vector [0008]; wherein protein is secreted in bloodstream and taken up into egg mother cell using signal of vitellogenin protein [0010]; wherein yolk protein is excised [0044]; wherein yolk protein (lipoviterin-1, phosbitin, lipoviterin-2, beta-rivetin) is excised [0031]; wherein lipoviterin-1, phosbitin, lipoviterin-2, beta-rivetin are excised from vitellogenin protein [0011]; target foreign protein can be accumulated in the egg yolk [0045](interpreted as reading on egg, processed product of an egg, bird which lays egg in which an antigen is reduced as recited in claim 7).
Thus, Furusawa et al. anticipates or renders obvious the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9. Claims 1, 3, 5-7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anchel et al. (US20180355020)(cited in the Restriction Action issued 4/14/2022) in view of Silva et al. (“The Major and Minor Chicken Vitellogenin Genes Are Each Adjacent to Partially Deleted Pseudogene Copies of the Other,” Molecular and Cellular Biology, Vol. 9, No. 8 3557-3562 (1989))(cited in applicant’s IDS submitted 6/18/2021).
See claims 1, 3, 5-7, 11 as submitted 6/10/2022.
This rejection applies to (1A-b) a protein comprising an amino acid sequence having at least 70% identity to the amino acid sequence of SEQ ID NO: 2; (1A-d) a protein comprising an amino acid sequence encoded by a nucleotide sequence having at least 70% identity to the nucleotide sequence of SEQ ID NO: 1; or (1A-e) a protein comprising an amino acid sequence encoded by a nucleic acid that hybridizes under stringent conditions with a nucleic acid having a nucleotide sequence complementary to the nucleotide sequence of SEQ ID NO: 1; or (1B) a protein comprising at least one amino acid sequence selected from the group consisting of SEQ ID NOs: 2-11.
Anchel et al. teaches: egg white protein comprising vitellogenin-3 [0017](as recited in claims 1, 3, 5, 6, 11). The teaching is considered to include the whole protein (comprising a protein comprising a C-terminal portion of Vitellogenin-3)(as recited in claim 1, 3, 5, 6, 11); as well as protein lacking vitellogenin-3 [0016](as recited in claim 7 reciting egg, processed product of an egg in which an antigen is eliminated or reduced).
Anchel et al. does not teach a protein comprising an amino acid sequence having at least 70% identity to the amino acid sequence of SEQ ID NO: 2; a protein comprising at least one amino acid sequence selected from the group consisting of SEQ ID NOs: 2-11.
Silva et al. teaches: chicken vitellogenin(p. 3557); NP_001385236.1, comprising protein with 100% identity within instant SEQ ID NO: 2 (See the first result referring to NP_001385236.1, NCBI BLAST Search Result of SEQ ID NO: 2 in NR database (2022))(See PTO-892: Notice of References Cited); see also NCBI Reference Sequence NP_001385236.1 in Silva et al. (2006)(See PTO-892: Notice of References Cited))(as recited in claim (1A-b))(1B).
As to (1A-d) a protein comprising an amino acid sequence encoded by a nucleotide sequence having at least 70% identity to the nucleotide sequence of SEQ ID NO: 1; or (1A-e) a protein comprising an amino acid sequence encoded by a nucleic acid that hybridizes under stringent conditions with a nucleic acid having a nucleotide sequence complementary to the nucleotide sequence of SEQ ID NO: 1, as Silva et al. teaches the encoded protein from nucleic acid, such a teaching is considered to also correlate with 100% identity with instant SEQ ID NO: 1 as well as nucleic acid that hybridizes with sequence complementary to sequence with 100% identity with instant SEQ ID NO: 1 (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS; "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) ... II. ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A PRIOR ART REJECTION IS MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN NONOBVIOUS DIFFERENCE: "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)).
As to claims 1, 3, 6, such recitations of “for diagnosing an egg allergy” and “intended for the treatment of an egg allergy” are interpreted merely as statements of intended use (See MPEP 2111.02: During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)). Anchel et al. in view of Silva et al. teaches the structure which is capable of performing the intended use as recited in the claims.
One of ordinary skill in the art would have been motivated to use vitellogenin as taught by Silva et al. in composition as taught by Anchel et al. Anchel et al. teaches vitellogenin-3, and Silva et al. teaches known vitellogenin-3 (See MPEP 2144.06: Substituting equivalents known for the same purpose)
One of ordinary skill in the art would have had a reasonable expectation of success for
using vitellogenin as taught by Silva et al. in composition as taught by Anchel et al. There would have been a reasonable expectation of success given the underlying materials (vitellogenin as taught by Anchel et al. and Silva et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. Claims 1, 3, 5, 6, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11298419. 
See claims 1, 3, 5, 6, 11 as submitted 6/10/2022.
This rejection applies to variant; (1A-a); (1A-c); (1A-e)(as recited in claim 1)
Claims 1-6 of U.S. Patent No. 11298419 recite a quail-derived antigen, wherein said quail-derived antigen is a protein: (1B) comprising at least one amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 4, 6, 8-10, 12-14 and 18; or, (2B) comprising at least one amino acid sequence selected from the group consisting of SEQ ID NOs: 19, 21, 22 and 24, and is causative of allergy to quail egg, wherein said quail-derived antigen is immobilized to a carrier or a surface. SEQ ID NO: 24 of claims 1-6 of U.S. Patent No. 11298419 has 43% identity with instant SEQ ID NO: 2, including 35 conservative substitutions (See Result 12 of STIC Sequence Search Result 20220615_095922_us-16-305-470.2.align200.rapbm in SCORE). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 1, 3, 5, 6, 11 and claims 1-6 of U.S. Patent No. 11298419 recite a kit for diagnosing an egg allergy, the kit comprising, as an antigen, at least one protein defined in any one of the following (1) to (3): (1A) a protein comprising a C-terminal portion of Vitellogenin-3 or a variant thereof, (1) which is defined below in any of (1A-a) to (1A-e) which is an antigen for the egg allergy: (1A-a) a protein comprising an amino acid sequence with of conservative substitution of one or several amino acids in SEQ ID NO: 2; (1A-c) a protein comprising an amino acid sequence encoded by a nucleotide sequence with conservative substitution of one or several nucleotides in SEQ ID NO: 1; (1A-e) a protein comprising an amino acid sequence encoded by a nucleic acid that hybridizes under stringent conditions with a nucleic acid having a nucleotide sequence complementary to the nucleotide sequence of SEQ ID NO: 1, which reads on fragments of “a” or “any protein” or “an” or “any amino acid sequence”.
Since claims 1-6 of U.S. Patent No. 11298419 recite protein comprising said substitutions, as to (1A-c) reciting encoded protein and (1A-e), such a teaching is considered to also correlate “a” or “any” nucleic acid that hybridizes with sequence complementary to the  nucleotide sequence of SEQ ID NO: 1 (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS; "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) ... II. ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A PRIOR ART REJECTION IS MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN NONOBVIOUS DIFFERENCE: "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)).
As to claims 1, 3, 6, such recitations of “for diagnosing an egg allergy” and “intended for the treatment of an egg allergy” are interpreted as merely statements of intended use (See MPEP 2111.02: During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)). Claims 1-6 of U.S. Patent No. 11298419 teach the structure which is capable of performing the intended use as recited in the claims.
The patented subgenus claims (i.e., quail egg) anticipate the instant genus claims (i.e., egg), and a patent to the instant genus claims would, necessarily, extend the rights of the already patented sub-genus claims should the instant genus claims issue as a patent.

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Nomura et al. (JP2016141666)(See PTO-892: Notice of References Cited) teaches: gallus gallus YGP40 protein SEQ ID NO: 2, which has 62.3% identity with instant SEQ ID NO: 2 (See Result 9 of STIC Sequence Search Result 20220615_095921_us-16-305-470-2.align200.rag in SCORE).
12.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648